IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                         : No. 415
                               :
APPOINTMENT TO MINOR JUDICIARY : MAGISTERIAL RULES DOCKET
EDUCATION BOARD                :




                                       ORDER


PER CURIAM


         AND NOW, this 10th day of May, 2017, Magisterial District Judge Richard G.

King, Allegheny County, is hereby designated as a member of the Minor Judiciary

Education Board for a term of three years, commencing July 1, 2017.